DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 9 is objected to because of the following informalities:  line 6 states the limitation “at least on of side panels”. This is unclear, should this limitation read “at least one of the side panels”?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 	not identically disclosed as set forth in section 102, if the differences between the claimed invention 	and the prior art are such that the claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having ordinary skill in the art to which the 	claimed invention pertains. Patentability shall not be negated by the manner in which the invention 	was made.


	Claims 1, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over King (WO 2017127005 A1) in view of Schiese et al. (DE 102009005000 A1), in view of Takaishi (JPH10101279 A), and further in view of Haapaniemi et al. (WO 2015033017 A1).
	Regarding claim 1, King teaches:
An elevator car (cabin 10, figure 2a) for transporting people and goods and comprising: 
	a floor panel (bottom of cabin 10, figure 2a, not shown); 
	at least three side panels (left, right, and back sides of cabin 10, figure 2a, left and back panels shown); 
	a roof panel (top of cabin 10, figure 2a), the floor, side, and roof panels together forming a door opening (one side of cabin is left open to accommodate a door or doors, “an opening of the cuboid cabin 10 at a side opposite to the side of the thrust profile 18.” Page 11, ll. 29-31), at least one of the side panels, the floor panel, and the roof panel being unitarily formed in one piece (“The cabin may be integrally injection moulded. With an integral injection moulding is meant a continuous (i.e. in one piece) and simultaneous injection moulding.” page 2, ll. 24-26).
	King does not teach:
the car formed of polyethylene, polypropylene, and/or polyamide, a force-spreading element fixed in or on a panel, and fasteners extending completely through the panel.
	However, Schiese et al. teach:
An elevator car made out of plastic, including;
	a force-spreading element (metal plate 31, figure 2) substantially more rigid than the panels (metal is more rigid than the plastic of the panels) and fixed in or on the one side panel (wall of plastic part 3 or 5, shown in figure 2, “A cross section through the wall of a plastic part 3, 5 is shown in detail in FIG. 2” paragraph [0032], line 1) or the roof panel; and 
	a plurality of fasteners (bolts 27, figure 2, see paragraph [0032] of the machine translation, “The wall consists of a laminate 25 into which stud bolts 27 are integrated at certain points.” Lines 1-2) extending through the panel on which the force-spreading element is fixed (see figure 2) and fixing the force-spreading element to a hoist system for moving and/or arresting the car (“The integration of the stud bolts 27… makes it possible to use the elevator car 1 according to the invention directly… to be connected to the drive of an elevator.” Paragraph [0032], ll. 9-11).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a force-spreading element and fastener means as taught by Schiese et al. in the elevator car of King to strengthen the wall panel where a drive member is attached. The formation of the elevator cab wholly out of thermoplastic resin (as taught by King) has the benefit of reduced weight, however it also reduces the strength of the walls in comparison to industry standard metal elevator cars. The metal plate and corresponding fasteners taught by Schiese et al. solve this problem and allow for attachment of necessary components that impose significant forces on the car wall panels.
	The combination of King and Schiese et al. does not teach:
the car formed of polyethylene, polypropylene, and/or polyamide and the fasteners extending completely through the side or roof panel.
	However, Takaishi teaches:
an elevator car (car device 6, figure 8) formed from plastics (machine translation, paragraph [0051], lines 2-3, “The cage is divided into the main six members 14, 16, 20 to 23, and a part or all of them are made of a reinforced plastic material that can be integrally molded,”) with fasteners (bolts 32, figure 6) that extend completely through the side panel (side plate 21, figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the fasteners of King and Schiese et al. completely through the panel as taught by Takaishi to improve grip of the fasteners and mounting of the two elevator car components. Additionally, having the head of the bolt accessible instead of embedded in the panel improves access for maintenance and repairs of the connection.
	The combination of King, Schiese et al., and Takaishi does not teach:
the car formed of polyethylene, polypropylene, and/or polyamide.
	However, Haapaniemi et al. teach:
	An elevator car,
formed of polyethylene, polypropylene, and/or polyamide (“Different sorts of plastics, such as polyurethane, polyacrylic, polyethylene, or combinations of these, are used as raw materials for the elements.” Page 11, ll. 31-34).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyethylene as taught by Haapaniemi et al. as the material to form the elevator car taught by King , Schiese et al., and Takaishi due to the many known benefits of polyethylene. Polyethylene is widely available, has high impact strength, is water resistant, and can be recycled. 
	Regarding claim 14, King further teaches:
wherein all of the panels are unitarily formed in one piece of the thermoplastic synthetic resin (floor, sides, and roof of cabin 10 are unitarily formed by injection molding, see page 2 lines 10-20).  
	Regarding claim 16, King further teaches:
further comprising: a gate or door closable over the door opening (one side of cabin is left open to accommodate a door or doors, “An opening member (e.g. one or two doors) may be provided at an opening of the cuboid cabin 10 at a side opposite to the side of the thrust profile 18.” Page 11, ll. 28-31).  
	Regarding claim 17, Schiese et al. further teach:
wherein the one side panel (wall of plastic part 3, figure 4) has a region of increased thickness (see areas of increased thickness where guide elements 51 are attached) at the force-spreading element (see paragraphs [0041-0045] regarding attachment of guide elements to the car structure), and is otherwise of lesser thickness (indentations 67, figure 4).  

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over King (WO 2017127005 A1) in view of Schiese et al. (DE 102009005000 A1), in view of Takaishi (JPH10101279 A), in view of Haapaniemi et al. (WO 2015033017 A1) as applied to claim 1 above, and further in view of Santos (US 20140158472 A1).
	Regarding claim 11, King, Schiese et al., Takaishi, and Haapaniemi et al. teach:
The elevator car defined in claim 1.
	The combination of King, Schiese et al., Takaishi, and Haapaniemi et al. does not teach:
wherein the floor panel has an upwardly directed floor surface, the car further comprising: a rigid support component sitting on the floor surface.  
	However, Santos teaches:
wherein the floor panel (base 5, figure 2) has an upwardly directed floor surface (underside plate 8, figure 2), the car (elevator car 3, figure 2) further comprising: a rigid support component (support element 6, figure 3) sitting on the floor surface (see figure 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support element taught by Santos on the elevator car structure taught by King , Schiese et al., and Takaishi in order to increase the strength of the load-bearing floor of the elevator car.
	Regarding claim 12, Santos further teaches:
the support component (support element 6, figure 3) is planar (see figure 3).  

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over King (WO 2017127005 A1) in view of Schiese et al. (DE 102009005000 A1) in view of Takaishi (JPH10101279 A), in view of Haapaniemi et al. (WO 2015033017 A1) as applied to claim 1 above, and further in view of JP H11343083 A.
	Regarding claim 15, King, Schiese et al., Takaishi, and Haapaniemi et al. teach:
The elevator car defined in claim 1.
	King, Schiese et al., Takaishi, and Haapaniemi et al. do not explicitly teach:
the side panels having reinforcing ribs or beads.
	However, JP H11343083 A teaches:
An elevator car formed from plastics;
wherein one of the side panels (panel shown in figure 17) is formed with reinforcing ribs (partial sandwich part 19, figure 17) and/or reinforcing beads.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the panels of the elevator car taught by King, Schiese et al., Takaishi, and Haapaniemi et al. with the ribbed sandwich structure taught by JP H11343083 A to increase the strength and rigidity of the wall panels.

Response to Arguments
	Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 
On page 6, last paragraph through the bottom of page 7 of the Remarks filed July 29, 2022, Applicant argues that modifying Schiese with Takaishi teaches away from the fastening structure of Schiese. Applicant points to paragraph [0032] of the machine translation of Schiese that describes the integration of the stud bolts 27 and plate 31 into the laminate. Schiese does not declare that the plate must be embedded in the laminate for proper functioning, rather that the stud bolts integrated into the laminate “makes it possible to use the elevator car 1 according to the invention directly, without a safety frame, to be connected to the drive of an elevator.” Lines 10-11 of paragraph [0032]. Placement of the plate on the side of the car wall and/or placement of the stud bolts extending fully through the wall would not negate the function of the plate and bolts of Schiese. At the bottom of page 7 Applicant argues that Schiese does not have a plurality of fasteners for connecting a force-spreading element to the conveyor device, nor does Schiese disclose the fasteners extending through the entire thickness of a panel. Schiese does teach a plurality of fasteners, while not explicitly shown in plurality in figure 2 the bolts are described in plurality throughout the specification, “stud bolts 27 are integrated at certain points,” paragraph [0032], line 2.
On pages 8-11, Applicant argues that the fasteners of Takaishi are for a different purpose than connecting a force-spreading element and it would not be obvious to modify the invention of King and Schiese with fasteners that extend through the panel. Examiner respectfully disagrees.  
	Takaishi teaches the common function of using fasteners in elevator construction that pass through panels for connecting various elements. In this case, the teaching of the fasteners of Takaishi is being used to connect the force-spreading element of Schiese with the elevator car taught by King. The benefit to connecting the fasteners through the panel of the car is found during initial construction of the car as well as during maintenance. If the plate is embedded in the panel as taught by Schiese it is inaccessible for maintenance or replacement. Also, placement of the plate during formation of the plastic body of the car is more difficult if the plate is embedded within the panel. 
	On page 12 of the Remarks, Applicant argues that King, Schiese, and Takaishi do not teach the car being formed of polyethylene, polypropylene and/or polyamide. Examiner agrees with this assessment; however, King broadly teaches the use of thermoplastic polymers as a material for the molding of the elevator car. Polyethylene is a thermoplastic polymer and an obvious choice as a material for the reasons provided in the rejection above. Haapaniemi et al. teach the use of polyethylene to form an elevator car. While Haapaniemi does not teach an elevator car formed in one piece, as noted by Applicant, Haapaniemi does teach polyethylene to form the car, and it is a type of thermoplastic polymer as disclosed by King to form a one-piece elevator car. 

Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claim 9, and therefore claims 6-7 and 10 that depend from claim 9, remains allowable as indicated in the office action of March 29, 2022. Prior art fails to disclose or render obvious the limitation of the force-spreading panel being partially embedded with the outer face remaining exposed, as well as the limitation of the force-spreading element connecting through the plastic panel and connecting to a hoist system inside the elevator car. 
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654